 USDC IN/ND case 3:20-cv-00447-JD-MGG document 6 filed 06/05/20 page 1 of 2


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 CHRISTOPHER A. STANTON,

               Petitioner,

                     v.                            CAUSE NO. 3:20-CV-447-JD-MGG

 WARDEN,

               Respondent.

                                 OPINION AND ORDER

       Christopher A. Stanton, a prisoner without a lawyer, filed a habeas corpus

petition attempting to challenge the prison disciplinary hearing (WCC 20-03-94) where

he was found guilty of Unauthorized Possession of Food in violation of Indiana

Department of Correction offense C-307 on March 24, 2020. ECF 1 at 1. However, he

was not sanctioned with the loss of any earned credit time. Id. A prison disciplinary

action can only be challenged in a habeas corpus proceeding where it results in the

lengthening of the duration of confinement. Hadley v. Holmes, 341 F.3d 661, 664 (7th Cir.

2003). Because the duration of his confinement was not lengthened as a result of this

prison disciplinary proceeding, this case must be dismissed.

       If Stanton wants to appeal this decision, he does not need a certificate of

appealability because he is challenging a prison disciplinary proceeding. See Evans v.

Circuit Court, 569 F.3d 665, 666 (7th Cir. 2009). However, he may not proceed in forma

pauperis on appeal because, pursuant to 28 U.S.C. § 1915(a)(3), an appeal in this case

could not be taken in good faith. Nevertheless, if he files a notice of appeal, he may ask
 USDC IN/ND case 3:20-cv-00447-JD-MGG document 6 filed 06/05/20 page 2 of 2


the United States Court of Appeals for leave to proceed in forma pauperis by filing a

motion with the Circuit Court along with a copy of this order demonstrating that he has

already been denied leave to proceed in forma pauperis by the District Court.

      For these reasons, the court:

      (1) DENIES the habeas corpus petition (ECF 1);

      (2) DIRECTS the clerk to enter judgment; and

      (3) DENIES Christopher A. Stanton leave to proceed in forma pauperis on

appeal.

      SO ORDERED on June 5, 2020


                                                   /s/JON E. DEGUILIO
                                               CHIEF JUDGE
                                               UNITED STATES DISTRICT COURT




                                           2
